DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/23/21 is approved and made of record in the application.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After completing a thorough search of independent claim 38 that the closest reference to Spriggs (US 2016/0252443 submitted by IDS) discloses improving relative to a particle characterization apparatus and method comprises the light source is operable to illuminate a sample comprising dispersed particles within the sample cell with a light beam along a light beam axis. Distinguishing bubbles from particles may comprise comparing a ratio of forward scattered light to back scattered light, wherein the forward scattered light has a scattering angle of at least the predetermined angle.  Ratios above a predetermined size may indicate that bubbles are present in the sample. Brenholdt (US Patent No. 4,838,692 submitted by IDS) discloses the first and second signals are combined at a 
The prior art of record, taken alone or in combination, fails discloses or render obvious a computer-implemented method for executing instructions stored on a non-transitory computer-readable medium for assessing cleanliness of a flow-cytometer comprising all the specific elements with the specific combination including step of e) calculating a ratio of the pre- and post-flow cell light beam intensities; f) comparing the calculated ratio of the pre- and post-flow cell light beam intensities to a reference ratio; and g) determining the flow cell to be clean when the calculated ratio matches the reference ratio and determining the flow-cell to be contaminated when the calculated ratio does not match the reference ratio in set forth of claim 38, wherein dependent claims 39-63 are allowable by virtue of dependency on the allowed claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 24, 2021


							/SANG H NGUYEN/                                                                                        Primary Examiner, Art Unit 2886